Citation Nr: 0918751	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  04-20 702A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death as a result of exposure to herbicides.

2.  Entitlement to Survivors' and Dependents' Educational 
Assistance (DEA) under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to December 
1971, and from November 1974 to May 1993; including service 
in the Republic of Vietnam from January to October 1971.  He 
died in October 2001.  The appellant is his surviving spouse.

These matters came to the Board of Veterans' Appeals (Board) 
initially on appeal of an August 2003 rating decision in 
which the RO denied the above claims.  

In an April 2004 rating decision, the RO also denied the 
appellant's claim for Dependency and Indemnity Compensation 
(DIC) benefits under the provisions of 38 U.S.C. § 1318.  
Following issuance of a statement of the case (SOC) in 
January 2009, the appellant did not file a substantive appeal 
with regard to this issue; therefore, it is not in appellate 
status.  See 38 C.F.R. § 20.202 (2008).  

In August 2006, the appellant testified before the 
undersigned Veterans Law Judge at a Board hearing at the RO; 
a copy of the transcript is in the record.

In November 2006, the Board remanded the case to the RO via 
the Appeals Management Center (AMC), in Washington, DC, for 
further notice and development.  The case is now before the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  The Veteran's certificate of death lists the immediate 
cause of death as brain and skull base metastasis due to (or 
as a consequence of) oral cavity squamous cell cancer; the 
other significant condition contributing to death, but not 
resulting in the underlying cause, was chronic obstructive 
pulmonary disease (COPD). 

2.  At the time of his death, the Veteran was not service 
connected for any disability.

3.  The veteran served in the Republic of Vietnam during the 
Vietnam era; so exposure to herbicides is presumed

4.  Oral cavity squamous cell cancer was not manifest until 
many years following the Veteran's separation from service, 
and the only medical opinion of record weighs against a 
finding that the Veteran's death was the result of in-service 
exposure to herbicides, on a direct or presumptive basis.

5.  At the time of his death, the veteran did not have a 
service-connected total disability which was permanent in 
nature.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
Veteran's death as a result of exposure to herbicides are not 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
1137, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.312, 3.313 (2008).

2.  The requirements for basic eligibility for DEA under 
Chapter 35, Title 38, United States Code, have not been met.  
38 U.S.C.A. §§ 3500, 3501, 3510 (West 2002); 38 C.F.R. §§ 
3.807, 21.3020, 21.3021 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

VA's notice requirements apply to all five elements of a 
service-connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Specific to claims for DIC benefits, VA's notice requirements 
include (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

Compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VA's notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

Initially, with regard to the appellant's DEA claim, the VA's 
duty to notify and assist claimants is not applicable to the 
DEA claim.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the statutory and regulatory 
provisions pertaining to VA's duty to notify and to assist do 
not apply to a claim if resolution of that claim, as here, is 
based on statutory interpretation, rather than consideration 
of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001), see also VAOPGCPREC 5-2004. 

With regard to the appellant's claim for service connection 
for the cause of the Veteran's death, collectively a July 
2003 pre-rating letter and a September 2008 post-rating 
letter provided notice to the appellant regarding what 
information and evidence was needed to substantiate her 
claim, as well as what information and evidence must be 
submitted by her, what information and evidence would be 
obtained by VA, and the need for her to advise VA of and to 
submit any further evidence in her possession that is 
relevant to the claim.  The September 2008 letter also 
notified the appellant how an effective date is established 
(in the event the claim is granted).  After issuance of the 
aforementioned notice, and opportunity for the appellant to 
respond, the January 2009 supplemental SOC (SSOC) reflects 
readjudication of the claim on appeal.  Hence, the appellant 
is not shown to be prejudiced by the timing of this notice.  
See Shinseki v. Sanders, No. 07-1209, 
--- S. Ct. ---, 2009 WL 1045952 (U.S. Apr. 21, 2009); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant notification followed by 
readjudication of the claim, such as in an SOC or an SSOC, is 
sufficient to cure at timing defect).

Although the letters identified above do not include 
statements regarding the first two elements of notice 
delineated in Hupp, as the late Veteran was not service 
connected for any disability at the time of his death neither 
element applies here.  Moreover, as indicated above, the July 
2003 and September 2008 letters otherwise provided adequate 
notice pertaining to DIC claims, pursuant to Hupp, that is, 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records, available post-service 
private medical records, and a VA opinion addressing whether 
the certain cancers subject to presumptive service connection 
due to exposure to herbicides contributed to the Veteran's 
demise and whether the Veteran's oral cavity squamous cell 
cancer listed on the veteran's death certificate was the 
result of exposure to herbicides in service.  Also of record 
is the transcript of the appellant's hearing testimony and 
various written statements provided by the appellant and by 
her representative, on her behalf.  

In summary, through various notices of the RO, the appellant 
has been notified and made aware of the evidence needed to 
substantiate her claim, the avenues through which she might 
obtain such evidence, and the allocation of responsibilities 
between herself and VA in obtaining such evidence.  There is 
no additional notice that should be provided, nor is there 
any indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claim.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the appellant or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters on appeal, at this juncture.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the 
argument that the Board lacks authority).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Here, January and February 2001 private medical records show 
that the Veteran was diagnosed with oral cavity squamous cell 
carcinoma with cervical metastases.   A June 2001 private 
medical record reflects that the Veteran had throat cancer.  
Private cancer treatment records dated from January 2001 to 
September 2001 show the veteran received radiation therapy 
for carcinoma of the mouth, tongue, head, and neck.  An 
August 2001 private medical record, however, reflects that 
the Veteran's hypopharynx and larynx was normal.  September 
2001 private medical records also show that the Veteran 
smoked two packs a day for 30 years, stopping in January 
2001, that he also used to be a pretty significant drinker, 
with 6-10 beers a day for at least 10 years, and that he had 
a family history of cancer in the throat.  A September 2001 
private radiology report notes an impression of extensive 
local recurrence of a right-sided nasopharyngeal/or 
pharyngeal mass.  There was extension into the right orbital 
apex, cavernous sinus, and adjacent skull base with 
incasement of the right internal carotid artery.  Regional 
lymph node metastases could not be confirmed.  The veteran 
was transferred to hospice care in October 2001 with a 
diagnosis of metastatic squamous cell cancer of head and 
neck.  The death certificate shows the veteran died in 
October 2001.  The immediate cause of death was brain and 
skull base metastasis due to oral cavity squamous cell 
cancer.  Another significant condition contributing to death, 
but not resulting in the underlying cause, was COPD.  At the 
time of his death, the Veteran was not service connected for 
any disability.

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that it was incurred in service.  38 C.F.R. § 3.303(d). 

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, malignant tumors of the brain or spinal 
cord or peripheral nerves that become manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Further, VA regulations also provide that a veteran who had 
active military, naval, or air service in the Republic of 
Vietnam during the Vietnam Era and has one of the diseases 
listed in 38 C.F.R. § 3.309(e) shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the Veteran 
was not exposed to any such agent during that service.  38 
C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  See 38 C.F.R. § 
3.307(a)(6)(ii).  The specified diseases which have been 
listed therein are chloracne or other acneform disease 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma (NHL), 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma), and chronic lymphocytic leukemia (CLL).  38 
C.F.R. §§ 3.307(a)(6), 3.309(e).

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Service-
connected disability will be considered as the principal 
cause of death when such disability, singly or jointly with 
another condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  To be considered a contributory cause of death, it 
must be shown that service-connected disability contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that service-connected 
disability casually shared in producing death; rather, a 
causal connection must be shown.  38 C.F.R. § 3.312(c)(1).

However, considering the record in light of the above-noted 
legal authority, the Board finds that service connection for 
the cause of the Veteran's death is not warranted.

In various statements and during her Board hearing, the 
appellant contended that the Veteran's death was caused by 
his exposure to Agent Orange in service, claiming that his 
cancer likely originated in the respiratory system because he 
was always having sinus problems.  She admitted that the 
Veteran had a past history of smoking and that no physician 
had linked his demise to exposure to Agent Orange.

Because the Veteran served in the Republic of Vietnam during 
the Vietnam era, he is entitled to the legal presumption that 
he was exposed to an herbicide agent (i.e., Agent Orange) 
while there.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6)(iii) and 3.313(a).

VA has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which it has not specifically determined that a presumption 
of service connection is warranted.  See 59 Fed. Reg. 341-46 
(Jan. 4, 1994); see also 61 Fed. Reg. 57,586-57,589 (Nov. 7, 
1996); 72 Fed. Reg. 32,345-32,407 (June 12, 2007).  Squamous 
cell cancer, is not listed among the presumptive diseases for 
which service connection may be granted on the basis of 
exposure to herbicides under 38 C.F.R. § 3.309(e).  
Therefore, service connection may not be granted for squamous 
cell cancer of the oral cavity on the basis of the 
presumptive regulatory provisions just discussed.  The Board 
acknowledges that the Veteran died of brain cancer which had 
metastasize from his oral cavity.  However, to warrant 
service connection on a presumptive basis due to exposure to 
herbicides, the cancer must have originated in one of the 
areas listed in 38 C.F.R. § 3.309(e), for example, the lung, 
bronchus, larynx, or trachea.  That is not the case here.  
Similarly, the Veteran's cancer was not diagnosed until 
January 2001, more than seven years after his discharge from 
service; therefore, presumptive service connection based on a 
chronic disease listed in 38 C.F.R. § 3.309(a) also is not 
warranted.

In an effort to clarify the etiology of the Veteran's death-
causing oral cavity squamous cell cancer, the RO obtained a 
VA medical opinion from an oncologist in December 2008.  
Following a review of the record, the VA physician noted 
that, in an April 2001 record, the Veteran's private 
radiation oncologist indicated a diagnosis of Stage IVa 
carcinoma of the floor of the mouth was appropriate.  
Treatment included definitive radiation to the floor of the 
mouth, submandibular area, and bilateral cervical lymph 
nodes.  Prior to that, in February 2001, the Veteran had 
undergone surgical resection for a tumor that was described 
as a 1-cm invasive squamous cell carcinoma originating in the 
floor of the mouth.  Resection margins were free of 
malignancy.  There was extensive locoregional lymph node 
metastasis.  Surgical staging was T1L2M0, Stage IVa.  In 
September 2001, the Veteran was referred for evaluation to P. 
L., M.D., a private otolaryngologist and oncologist at the 
Ireland Cancer Center, for suspicion of recurrence of his 
cancer.  Dr. P. L.'s note, dated September 19, 2001, reflects 
recurrence of the original cancer, involving the floor of the 
mouth, mandible, base of the skull, and suspicion of lung 
metastases.  He also was referred for hospice care that 
month.  The VA oncologist specifically noted that the Veteran 
had a personal history of smoking and alcohol consumption, 
which are the primary risk factors of this type of 
malignancy.  In response to the Board's queries.  This 
oncologist responded that the Veteran's cancer originated in 
the floor of the mouth and, although this anatomic location 
is also in the upper aerodigestive tract, it does not 
comprise any of the following organs or anatomic locations: 
the lung, bronchus, larynx or trachea.  With regard to the 
likelihood that the Veteran's oral cavity squamous cell 
cancer was related to his exposure to herbicides in service, 
the VA physician stated: "TO MY KNOWLEDGE, THERE IS NO DATA 
TO SUPPORT HERBICIDES AS AN ETIOLOGY FOR CANCER OF THE FLOOR 
OF MOUTH."  He added that epidemiologic studies have shown 
the primary risk factors to be alcohol and smoking, both of 
which were habits of the Veteran according to the medical 
record.

The Board finds probative the medical opinion of the VA 
physician, the only opinion of record offered by a medical 
practitioner.  Following a review of the Veteran's claim 
file, in a December 2008 medical opinion, the VA oncologist 
indicated that it was not likely that the Veteran's oral 
cavity squamous cell cancer was related to his exposure to 
herbicides in service.  Instead, the December 2008 VA 
physician noted that epidemiologic studies have shown the 
primary risk factors to be alcohol and smoking, both of which 
were habits of the Veteran according to the medical record.

The Board finds that the December 2008 opinion is persuasive 
as it specifically addresses the location of the primary 
tumor and the question of whether exposure to herbicides 
caused or contributed substantially or materially to the 
Veteran's death.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) (it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  Clearly, this 
physician's conclusions were reached only after a review of 
the extensive service and post-service medical records and 
evaluation of the relative probative value of the clinical 
evidence.  Thus, the Board finds that this medical opinion-
which weighs against the claim-is entitled to the most 
weight.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).

In addition to the medical evidence, the Board has considered 
the appellant's own testimony and statements, as well as her 
representative's assertions, advanced on her behalf, that the 
Veteran's death is related to in-service exposure to 
herbicides or that the primary cancer's place of origin was 
one of the following-the lung, bronchus, larynx or trachea.  
None of this evidence provides a basis for allowance of the 
claim.  With regard to the latter, the VA physician 
specifically indicated that the location of the primary 
cancer does not comprise any of the above listed organs or 
anatomic locations.  Moreover, post-service medical records 
show that the Veteran's oral cavity squamous cell cancer most 
likely stemmed from his history of smoking and alcohol 
consumption.  The appellant can attest to factual matters of 
which she had first-hand knowledge, e.g., history of smoking.  
Cf. Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, as laypersons without the appropriate medical 
training and expertise, neither the appellant nor her 
representative is competent to provide a probative opinion on 
a medical matter, such as the medical relationship, if any, 
between exposure to herbicides and the veteran's death.  See 
Bostain v. West, 11 Vet. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, the lay assertions in this regard have no probative 
value.

Additionally, service connection is generally denied to any 
disability that is a result of a veteran's willful misconduct 
or the abuse of drugs or alcohol.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.301 (2008).  An injury or disease incurred 
during active service shall not be deemed to have been 
incurred in the line of duty if such injury or disease was a 
result of the abuse of alcohol or drugs by the person on 
whose service benefits are claimed.  38 C.F.R. § 3.301(d).  
Alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user.  Id.  Thus, even if the 
Board were to assume that the Veteran's abuse of alcohol in 
service was the cause of his death, service connection based 
on such abuse of alcohol would be prohibited.  For example, 
the service treatment records reflect that, in April and May 
1991, the Veteran participated in an in-patient treatment 
program for alcoholism and that he had smoked 2 to 2 1/2 packs 
of cigarettes a day for the past four years. 

Furthermore, for claims received after June 9, 1998, a 
disability or death will not be considered service connected 
on the basis that it resulted from injury or disease 
attributable to the Veteran's use of tobacco products during 
service.  38 C.F.R. § 3.300(a) (2008).  The appellant's claim 
was received in May 2003.  Thus, service connection based on 
tobacco use would be prohibited.

Although the appellant's claim was not adjudicated by the RO 
under 38 C.F.R. §§ 3.300 and 3.301, such claims are denied as 
a matter of law.  Therefore, no useful purpose would be 
gained by remanding this case for an adjudication under 38 
C.F.R. §§ 3.300 and 3.301 when the appellant's claim would be 
denied as a matter of law.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA is not required to provide 
assistance if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a)(2).

In sum, the probative medical evidence of record is against a 
finding that service connection for the cause of the 
Veteran's death as a result of in-service exposure to 
herbicides is warranted.  Furthermore, had the appellant 
claimed that the Veteran's death was due to alcohol and/or 
tobacco abuse, such is prohibited for service connection 
purposes.  As the preponderance of the evidence of record is 
against the claim, the benefit of the doubt rule does not 
apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The 
appellant's claim for service connection for the cause of the 
Veteran's death is denied.

Entitlement to DEA benefits

In pertinent part, Chapter 35, Title 38, United States Code, 
extends the VA educational program to surviving spouses of 
veterans who died of service-connected disabilities and to 
the surviving spouse of a veteran who, when he died, had a 
service-connected total disability that was permanent in 
nature.  See 38 U.S.C.A. §§ 3500, 3501(a)(1), 3510; 38 C.F.R. 
§§ 3.807, 21.3020, 21.3021.

As noted previously, at the time of the Veteran's death, 
service connection was not in effect for any disability.  
Thus, he had not been assigned a total and permanent 
disability rating for a single service-connected disability.  
Since service connection for the cause of the Veteran's death 
is not warranted, and as the Veteran, when he died, did not 
have a service-connected total disability that was permanent 
in nature, the Board concludes that the criteria for basic 
eligibility for DEA under Chapter 35, Title 38, United States 
Code, have not been met.

Under these circumstances, the appellant does not meet the 
basic eligibility requirements for entitlement to DEA under 
the provisions of Chapter 35, and her claim, therefore, must 
be denied.  See Sabonis, 6 Vet. App. at 430 (where 
application of the law to the facts is dispositive, the 
appeal must be terminated because there is no entitlement 
under the law to the benefit sought.).




ORDER

Service connection for the cause of the Veteran's death, to 
include as a result of exposure to herbicides, is denied.

Basic eligibility for DEA under Chapter 35, Title 38, United 
States Code, is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


